IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


 CAROL ANN CARTER, MONICA                          : No. 7 MM 2022
 PARRILLA, REBECCA POYOUROW,                       :
 WILLIAM TUNG, ROSEANNE MILAZZO,                   :
 BURT SIEGEL, SUSAN CASSANELLI, LEE                :
 CASSANELLI, LYNN WACHMAN, MICHAEL                 :
 GUTTMAN, MAYA FONKEU, BRADY HILL,                 :
 MARY ELLEN BALCHUNIS, TOM DEWALL,                 :
 STEPHANIE MCNULTY AND JANET                       :
 TEMIN,                                            :
                                                   :
                       Petitioners                 :
                                                   :
                                                   :
               v.                                  :
                                                   :
                                                   :
 LEIGH M. CHAPMAN, IN HER OFFICIAL                 :
 CAPACITY AS THE ACTING SECRETARY                  :
 OF THE COMMONWEALTH OF                            :
 PENNSYLVANIA; JESSICA MATHIS, IN                  :
 HER OFFICIAL CAPACITY AS DIRECTOR                 :
 FOR THE PENNSYLVANIA BUREAU OF                    :
 ELECTION SERVICES AND NOTARIES,                   :
                                                   :
                       Respondents                 :

                               CONCURRING STATEMENT

CHIEF JUSTICE BAER                                               FILED: February 2, 2022

       I join in full the Court’s per curiam order granting Petitioners’ Emergency

Application for Extraordinary Relief and exercising extraordinary jurisdiction under 42

Pa.C.S. § 726 in this matter. I write separately to set forth my personal rationale for joining

the current order.

       On January 10, 2022, this Court denied a request to exercise extraordinary

jurisdiction in this matter, expressly stating that our denial was “without prejudice to
Petitioners to reapply for similar relief in this Court, as future developments may dictate.”

See Per Curiam Order dated January 10, 2022. In the past three weeks, developments

have occurred that no doubt prompted the Petitioners’ current application and now

necessitate this Court’s action. Specifically, the executive and legislative branches have

failed to agree upon a new map, and the task of adopting a congressional redistricting

plan is necessarily consigned to the judiciary.

       While the Commonwealth Court has acted expeditiously to address this matter,

the threat of any appeal period from the Commonwealth Court decision to this Court

reduces the scant days available for this Court to obtain briefs, study this complex and

important matter, and render a decision, all of which must occur before potential

candidates gather signatures and prepare for the May 17, 2022 primary election.

       In consideration of the many deadlines and the need for speedy resolution of this

matter for the benefit of potential candidates and voters, I am compelled to join the grant

of extraordinary jurisdiction.